Citation Nr: 9933251	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for pterygium, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for the loss of the 
right testicle, to include as secondary to the veteran's 
service-connected right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied an increased 
(compensable) evaluation for pterygium, and which denied 
service connection for loss of the right testicle.

Subsequently, in a February 1999 rating action, the RO 
increased the evaluation for the veteran's service-connected 
pterygium from zero to 10 percent, effective January 1997.  
As the 10 percent disability evaluation represents less than 
the maximum available under the applicable diagnostic 
criteria, the veteran's claim for an increased evaluation 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's most recent VA eye examination revealed 
best corrected visual acuity at distance to be 20/30+2 in the 
right eye and 20/70 in the left eye.

3.  There is no competent medical evidence showing that the 
veteran has loss of the right testicle.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for pterygium have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.75, 4.84a, Diagnostic 
Codes 6034, 6079 (1999).

2.  The claim of entitlement to service connection for the 
loss of the right testicle, to include as secondary to the 
veteran's service-connected right inguinal hernia, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his vision is "much worse."  He 
also contends that he lost his right testicle following 
surgery for a service-connected inguinal hernia in 1982.

I.  Entitlement to an increased evaluation for pterygium

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for pterygium is plausible 
and capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

In a January 1946 rating decision, service connection for 
bilateral pterygium was granted, and a noncompensable (zero 
percent) evaluation was assigned for this disability, 
effective from October 1945.

The veteran's claims file contains reports of VA outpatient 
eye treatment from January 1997, October 1997, and July 1998.  
These reports indicate that visual acuity was no worse than 
20/40-2 in either eye, whether corrected or uncorrected.

During his July 1998 VA hearing, the veteran reported that 
his vision was blurry and "a lot worse" in the left eye.  
He described "big cataracts" in both eyes.

In an August 1998 statement from Nicholas Parna, M.D., or D. 
Craig Aicher, M.D., it was noted that the veteran had visual 
acuity of 20/60 in both eyes, secondary to age-related 
cataracts.  However, the physician did not specify whether 
this loss of visual acuity was noted with or without 
correction.

VA eye examination in February 1999 revealed best corrected 
visual acuity at distance to be 20/30+2 in the right eye and 
20/70 in the left eye.  Also, this examination revealed best 
corrected visual acuity at near of 20/20-2 in the right eye 
and 20/25-2 in the left eye.  An external examination 
revealed full range of motion for extraocular mobilities, 
pupils that were briskly reactive to light and direct and 
consensual, and no afferent pupillary defect.  Slit lamp 
examination revealed, in the right eye, less than one 
millimeter of nasal scarring secondary to past pterygium 
removal and 2+ nuclear sclerotic and cortical cataracts; and, 
in the left eye, nasal scarring from pterygium and removal of 
pterygium encroaching onto the visual axis was noted.  A 
fundus examination revealed the macula to be clear in both 
eyes, although the view was obstructed in the left eye from 
corneal scratching and in the right eye as a result of a 
cataract.  The assessments were reduced vision in the right 
eye, only from a cataract; and reduced vision in the left 
eye, from pterygium and corneal scarring from pterygium 
removal.

In view of the results of the February 1999 VA examination, 
the RO, in a February 1999 rating decision, increased the 
evaluation for the veteran's service-connected pterygium to 
10 percent, effective from January 1997.  This evaluation has 
since remained in effect and is at issue in this case.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's service-connected 
pterygium at the 10 percent rate under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6034 and 6079.  Under this section, 
pterygium is to be rated on the basis of loss of vision.  
Under Diagnostic Code 6079, vision of 20/100, 20/70, or 20/50 
in one eye and 20/40 in the other warrants a 10 percent 
evaluation.  Under Diagnostic Code 6078, vision of 20/50 in 
both eyes warrants a 10 percent evaluation, while vision of 
20/100 or 20/70 in one eye and 20/50 in the other eye 
warrants a 20 percent evaluation.  The Schedule for Rating 
Disabilities specifies that the basis for evaluation of eye 
disability using the diagnostic criteria should be the best 
corrected distance vision shown upon examination.  See 38 
C.F.R. § 4.75 (1999).

In this case, the veteran's February 1999 VA eye examination 
revealed best corrected visual acuity at distance to be 
20/30+2 in the right eye and 20/70 in the left eye.  The 
February 1999 VA eye examination results were essentially 
consistent with other pertinent VA treatment records, which, 
as noted above, revealed visual acuity, whether corrected or 
uncorrected, to be no worse than 20/40-2 in the right eye.  
The Board notes again that the August 1998 treatment record 
from Dr. Parna or Dr. Aicher does not indicate whether the 
veteran's bilateral visual acuity of 20/60 was noted with or 
without correction.  Thus, this medical evidence does not 
provide a basis for a higher evaluation under Diagnostic 
Codes 6034 and 6078.  

The Board notes that, in evaluating the veteran's eye 
disability under the rating criteria, the veteran's worst 
score for right eye corrected vision, 20/40, has been used to 
determine disability, rather than the more recent finding of 
20/30 for best corrected visual acuity.  By using the worst 
corrected visual acuity score found during the pendency of 
this appeal, even though it is not the most recent score, the 
veteran has been afforded the most favorable evaluation 
available based on the evidence of record.  However, use of 
the score reflecting the greater vision impairment does not 
result in a more favorable evaluation.

The Board concludes that the veteran's service-connected 
pterygium is appropriately evaluated at the 10 percent rate 
under Diagnostic Codes 6034 and 6079, and there is no basis 
for an evaluation in excess of 10 percent.  As the discussion 
reflects, the evidence is not in equipoise to approximate or 
met the criteria for the next higher schedular evaluation, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable decision.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected pterygium has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for the loss of the 
right testicle

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  This regulation 
has been interpreted to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disorder.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the current disability and an in-service injury or 
disease.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain limited circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period may 
suffice.  Id. 

In this case, the Board has reviewed the entire claims file, 
including the service medical records, but finds no medical 
evidence supporting the veteran's contention that he "lost" 
the right testicle following a 1982 VA surgical correction of 
service-connected inguinal hernia.  

The veteran testified, at his July 1998 personal hearing, 
that he realized about a month after the 1982 surgery that he 
had lost the right testicle.  The veteran further that no 
doctor told him at that time that the testicle was lost (tr. 
5, 6).  The veteran further testified that a VA physician 
later told him, after conducting physical examination, that 
the testicle was no longer there.  

The summary of a February 1982 through March 1982 VA 
hospitalization reflects that the veteran developed swelling 
of the right testicle and edema of the scrotum after inguinal 
hernia repair.  The summary reflects that the swelling and 
edema began to resolve after treatment.  A March 1982 
outpatient clinical note reflects that a hematoma of the 
right testicle was continuing to resolve.  

The summary of a June 1987 VA hospitalization reflects that 
the veteran's genitalia were normal.  Clinical records of the 
veteran's treatment for prostate problems, as well as 
subsequent VA clinical records, are devoid of complaints 
regarding the right testicle.  There is no medical diagnosis 
of any right testicular abnormality of record.  There is no 
competent medical evidence of any abnormality of the 
genitalia.  

Indeed, the only evidence of record suggesting the loss of 
the right testicle, or a nexus between an alleged loss of the 
right testicle and either service or a service-connected 
disability, is the lay opinion of the veteran.  During his 
July 1998 VA hearing, the veteran stated that he had "felt" 
the loss of this testicle after inguinal hernia surgery by 
the VA.  Also, in a statement received by the RO in March 
1999, the veteran reported that a VA doctor had told him that 
the severity of his service-connected hernia disorder would 
require that the right testicle be removed.

The veteran's contention that he can "feel" that a right 
testicle is missing in noted.  However, the veteran has not 
been shown to possess the medical expertise necessary to 
render a diagnosis or to establish a nexus or link between a 
currently diagnosed disorder and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93. 

In the absence of any medical evidence or diagnosis to 
support the veteran's contention that his right testicle was 
removed or is missing, the claim of entitlement to service 
connection for loss of that organ, to include as secondary to 
his service-connected right inguinal hernia, must be denied 
as not well-grounded.  A well-grounded claim must be 
supported by evidence, not merely allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board observes that, in denying this claim as not well 
grounded, the Board is denying this claim in the same manner 
in which the RO denied the claim in the appealed December 
1997 rating decision and in all subsequent decisions 
addressing this claim.  Furthermore, the Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the veteran's claim well grounded.  As such, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  

Since the veteran's claim is not well grounded, VA has no 
further duty to assist the veteran in developing the record 
to support his claim.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) held that the VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for pterygium is denied.

A well-grounded claim not having been presented, entitlement 
to service connection for the loss of the right testicle, to 
include as secondary to the veteran's service-connected right 
inguinal hernia, is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

